DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  it should read “the producing unit”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 8-9 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the gas dissolving unit" on Line 6.  There is insufficient antecedent basis for this limitation in the claim. It should read “the at least one gas dissolving unit”.
Claims 5, 8, and 11 directly or indirectly depend on Claim 3.
Claim 4 recites the limitation "the gas dissolving unit" and “the ultrafine bubble-containing liquids” and “the ultrafine bubble generating units” in Claim 1.  There is insufficient antecedent basis for this limitation in the claim. It should read “the at least one gas dissolving unit”, “the produced ultrafine bubble-containing liquid” and “the plurality of the ultrafine bubble generating units”.
Claims 6, 9, and 12-13 directly or indirectly depend on Claim 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHAO (CN-204395795 U) in view of Zhu et al. (CN206762381 U).
Regarding Claim 1, ZHAO reference discloses an ultrafine bubble-containing liquid producing apparatus comprising 
a producing unit that produces an ultrafine bubble-containing liquid containing ultrafine bubbles by using a liquid supplied from a liquid introducing unit and delivers the produced ultrafine bubble-containing liquid to a liquid delivering unit (Figure 7, numerals 7 – liquid introducing unit, A – producing unit and 6 – water outlet pipe and Abstract – this utility model is applied to fishery, beverage and industrial and agricultural field – thus nano-bubble generating device inherently has a liquid delivering unit). 
However, ZHAO reference does not disclose the producing unit includes a plurality of ultrafine bubble generating units capable of operating independently and each of the plurality of ultrafine bubble generating units is provided to be capable of independently switching between communicating with and being disconnected from the liquid introducing unit and the liquid delivering unit. Zhu et al. reference discloses a parallel fluid filter system comprising a plurality of parallel filters, a common inlet pipe and a common outlet pipe with an inlet valve and an outlet valve for each of the plurality of filters for operating independently from each other (Abstract and Figure 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of ZHAO with the common inlet pipe, common outlet pipe, inlet valves, outlet valves and valve switch control mechanism set by program as taught by Zhu et al., since Zhu et al, states at Abstract and Page 2, Lines 21-30 that such a modification would ensure the balance of the production, simple continuity at low investment, convenient operation, and low cost operation.
Regarding Claim 2, ZHAO and ZHU et al. references disclose the ultrafine bubble-containing liquid producing apparatus according to claim 1, further comprising a controller that controls operation of the producing unit (Zhu et al. – Page 2, Lines 21-30 – valve switch control mechanism).
Regarding Claim 7, ZHAO and ZHU et al. references disclose the ultrafine bubble-containing liquid producing apparatus according to claim 2, wherein in a case where one of the plurality of ultrafine bubble generating units malfunctions, the controller increases an operation ratio of the other non-malfunctioning ultrafine bubble generating unit (Zhu et al. – Page 2, Lines 21-30 – valve switch control mechanism).
Regarding Claim 10, ZHAO and ZHU et al. references disclose the ultrafine bubble-containing liquid producing apparatus according to claim 2, wherein the controller sets a different operation start timing for each of the plurality of ultrafine bubble generating units (Zhu et al. – Page 2, Lines 21-30 – valve switch control mechanism).
Regarding Claim 14, ZHAO and ZHU et al. references disclose the ultrafine bubble-containing liquid producing apparatus according to claim 1 except for a buffer tank that stores ultrafine bubble-containing liquids delivered from the ultrafine bubble generating units and delivers the stored liquids to the liquid delivering unit. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a buffer tank/storage tank before delivering the stored liquids to the liquid delivering unit since it was known in the art to store the products if needed before sending to the next processing unit.
Regarding Claim 16, ZHAO reference discloses an ultrafine bubble-containing liquid producing method comprising: 
supplying a liquid to each of a plurality of ultrafine bubble generating units (Figure 7 and 8, numeral 5 – liquid and B – plurality of nano-bubble generating units and Paragraph [0036]);
causing each of the plurality of ultrafine bubble generating units to independently produce an ultrafine bubble-containing liquid by using the liquid supplied from the liquid introducing unit (Figure 7&8, numeral 7- liquid introducing unit and Paragraph [0036]); and 
delivering the ultrafine bubble-containing liquids produced by the ultrafine bubble generating units to the liquid delivering unit (Abstract – this utility model is applied to fishery, beverage and industrial and agricultural field – thus nano-bubble generating device inherently has a liquid delivering unit). 
However, ZHAO reference does not disclose the step that the liquid supplied to each of the plurality of ultrafine bubble generating units to be capable of independently switching between communicating with and being disconnected from a liquid introducing unit and a liquid delivering unit. 
Zhu et al. reference discloses a parallel fluid filter system comprising a plurality of parallel filters, a common inlet pipe and a common outlet pipe with an inlet valve and an outlet valve for each of the plurality of filters for operating independently from each other (Abstract and Figure 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of ZHAO with the common inlet pipe, common outlet pipe, inlet valves, outlet valves and valve switch control mechanism set by program as taught by Zhu et al., since Zhu et al, states at Abstract and Page 2, Lines 21-30 that such a modification would ensure the balance of the production, simple continuity at low investment, convenient operation, and low cost operation.
Allowable Subject Matter
Claims 3-6, 8-9, and 11-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 3, ZHAO and ZHU et al. references disclose the ultrafine bubble-containing liquid producing apparatus according to claim 1 including a gas-liquid mixing pump (Figure 1-5, numeral 8). However, neither ZHAO nor Zhu et al. discloses the producing unit further includes at least one gas dissolving unit that dissolves a gas into the liquid supplied from the liquid introducing unit and supplies the resultant liquid to the ultrafine bubble generating units and the gas dissolving unit is provided to be capable of switching between communicating with and being disconnected from the liquid introducing unit and the liquid delivering unit since the gas is mixed through a gas-liquid mixing pump (Figures 7 and 8, numeral 8).
Claims 5, 8, and 11 directly or indirectly depend on Claim 3.
Regarding Claim 4, ZHAO and ZHU et al. references disclose the ultrafine bubble-containing liquid producing apparatus according to claim 1 except for the producing unit further includes at least one circulating pump that is capable of operating independently and returns ultrafine bubble-containing liquids produced by the plurality of ultrafine bubble generating units to the gas dissolving unit to circulate the ultrafine bubble-containing liquids and the circulating pump is provided to be capable of switching between communicating with and being disconnected from the liquid introducing unit and the liquid delivering unit. There is no motivation/suggestion to modify the systems of ZHAO and/or ZHU et al. to come up with the claimed at least one circulating pump since the system of ZHAO comprising a switch valve (9) for recirculating the produced nano-bubble containing liquids back to the liquid introducing unit.
Claims 6, 9, and 12-13 directly or indirectly depend on Claim 4.
Regarding Claim 15, ZHAO and ZHU et al. references disclose the ultrafine bubble-containing liquid producing apparatus according to claim 1 except for the ultrafine bubble generating units each generate ultrafine bubbles in the liquid with a heating element that causes film boiling in the liquid. There is no motivation/suggestion to modify the nano-bubble generating device with the claimed heating element.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167. The examiner can normally be reached M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY TRAM NGUYEN/Examiner, Art Unit 1774